Case 8:18-cv-01451-JVS-JDE Document 88 Filed 05/18/20 Page 1 of 16 Page ID #:1150



   1    Timothy L. Alger (SBN 160303)
   2    tlalger@algerlawapc.com
        ALGER LAW APC
   3    100 Spectrum Center Drive, Suite 900
   4    Irvine, CA 92618
        Telephone: 949-936-2610
   5    Facsimile: 213-559-2427
   6
        Attorneys for Defendant
   7    GREEN LEAF LAB LLC
   8

   9                        UNITED STATES DISTRICT COURT
  10                       CENTRAL DISTRICT OF CALIFORNIA
  11
  12    QC LABS, a California corporation         Case No. 8:18-cv-001451-JVS-JDE
  13    dba CANNALYSIS,
                                                  GREEN LEAF LAB LLC’S REPLY
  14                      Plaintiff,              IN SUPPORT OF MOTION TO
                                                  ENFORCE SETTLEMENT
  15          v.                                  AGREEMENT
  16
        GREEN LEAF LAB LLC, an                    Hearing date: June 1, 2020
  17    Oregon limited liability company,         Hearing time: 1:30 p.m.
  18                      Defendant.
                                                  Courtroom 10C
  19                                              Hon. James V. Selna
  20
                                                  Action Filed: August 16, 2018
  21                                              Trial Date: None Set
  22
  23
  24
  25
  26
  27
  28

                   GREEN LEAF LAB LLC’S REPLY ISO MOTION TO ENFORCE SETTLEMENT AGREEMENT
                                                                        8:18-cv-001451-JVS-JDE
Case 8:18-cv-01451-JVS-JDE Document 88 Filed 05/18/20 Page 2 of 16 Page ID #:1151



   1                                            TABLE OF CONTENTS
   2   I.     INTRODUCTION ................................................................................................ 4
   3
       II. ARGUMENT ....................................................................................................... 5
   4

   5
            A. Plaintiff’s Belated Acknowledgment of Settlement ......................................... 5

   6        B. The Settlement Agreement Took Effect, and QC Defaulted, Long Ago ......... 6
   7        C. Code of Civil Procedure Section 664.6 Does Not Control Here .................... 11
   8
            D. Green Leaf has Prevailed and is Entitled to its Attorneys’ Fees..................... 12
   9
  10   III.     CONCLUSION ............................................................................................... 15

  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                 -1-
                         GREEN LEAF LAB LLC’S REPLY ISO MOTION TO ENFORCE SETTLEMENT AGREEMENT
                                                                              8:18-cv-001451-JVS-JDE
Case 8:18-cv-01451-JVS-JDE Document 88 Filed 05/18/20 Page 3 of 16 Page ID #:1152



   1                                            TABLE OF AUTHORITIES
   2
       Cases
   3
       ASP Properties Group, LP v. Fard, Inc., 133 Cal.App.4th 1257 (2005) .................... 9
   4
       Board of Trustees of the Leland Stanford Junior University v. Agilent
   5
         Technologies, Inc., 2019 WL 4729602 (N.D. Cal. Aug. 13, 2019) ......................... 7
   6
       Cycle Shack, Inc. v. Harley-Davidson Motor Co., 2014 WL 6810081 (Cal. Ct.
   7    App. Dec. 3, 2014) ................................................................................................. 10
   8
       de la Cuesta v. Benham, 193 Cal.App.4th 1287 (2011) ............................................ 13
   9
       Finney v. Ford Motor Co., 2018 WL 5879730 (N.D. Cal. Nov. 7, 2018) ................ 12
  10
       GoPro, Inc. v. 360Heros, Inc., 291 F.Supp.3d 1060 (N.D. Cal. 2017) ....................... 7
  11
  12   Graham v. DaimlerChrysler Corp., 34 Cal.4th 553 (2004) ...................................... 13
  13   Hsu v. Abbara, 9 Cal.4th 863 (1995) ........................................................................ 13
  14   Hubbard v. Phil’s BBQ of Point Loma, Inc., 2013 WL 3189052 (S.D. Cal.
  15    June 21, 2013) ........................................................................................................ 13
  16   Dunkelis v. Aronoff, 2018 WL 2148317 (Cal. Ct. App. May 10, 2018) ..................... 9
  17   Inamed Corp. v. Kuzmak, 275 F.Supp.2d 1100 (C.D. Cal. 2002), aff’d, 64
  18     Fed.Appx. 241 ....................................................................................................... 12
  19   Kilpatrick v. Beebe, 219 Cal.App.3d 1527 (1990) .................................................... 11
  20   Levy v. Superior Court, 10 Cal.4th 578 (1995) ......................................................... 11
  21
       Pacific Grove-Asilomar Operating Co. v. County of Monterey, 43 Cal.App.3d
  22     675 (1974) ................................................................................................................ 8
  23   Patel v. Liebermensch, 45 Cal. 4th 344 (2008) ........................................................... 9
  24
       Schaffer v. Litton Loan Servicing, LP, 2010 WL 9951762 (C.D. Cal. Oct. 18,
  25     2010) ...................................................................................................................... 12
  26
       Stewart v. Preston Pipeline, Inc., 134 Cal.App.4th 1565 (2005) .............................. 11
  27
  28
                                                                      -2-
                          GREEN LEAF LAB LLC’S REPLY ISO MOTION TO ENFORCE SETTLEMENT AGREEMENT
                                                                               8:18-cv-001451-JVS-JDE
Case 8:18-cv-01451-JVS-JDE Document 88 Filed 05/18/20 Page 4 of 16 Page ID #:1153



   1   Statutes
   2
       Cal. Civ. Code § 1636 ................................................................................................. 8
   3
       Cal. Civ. Code § 1657 ................................................................................................. 7
   4
       Cal. Civ. Proc. Code § 664.6 ............................................................................... 11, 12
   5
   6
   7
   8

   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                  -3-
                         GREEN LEAF LAB LLC’S REPLY ISO MOTION TO ENFORCE SETTLEMENT AGREEMENT
                                                                              8:18-cv-001451-JVS-JDE
Case 8:18-cv-01451-JVS-JDE Document 88 Filed 05/18/20 Page 5 of 16 Page ID #:1154



   1   I.    INTRODUCTION
   2         Plaintiff now concedes that the parties entered into a complete, binding
   3   Settlement Agreement, but asks the Court to relieve it of default and its obligation to
   4   pay Defendant’s attorneys’ fees.
   5         Plaintiff’s ploy should be rejected by the Court. The Court should order
   6   immediate payment of the full settlement amount and award to Defendant its
   7   attorneys’ fees incurred in enforcing the Settlement Agreement. That Plaintiff has
   8   finally executed the written agreement and made a partial payment does not moot
   9   the Motion.
  10         Defendant has factually and legally established that the parties entered into a
  11   binding contract eight months ago, and Defendant, after obtaining the benefits of
  12   that contract, breached (a) by refusing to sign the written Settlement Agreement, and
  13   (b) by refusing to make the required settlement payments to Defendant. Defendant
  14   has met its burden, and Plaintiff has raised no material dispute, and the Motion
  15   should be granted in full.
  16         • Plaintiff does not dispute that its former counsel at Rutan & Tucker was
  17             authorized to enter into the Settlement Agreement and bind Plaintiff in
  18             September 2019.
  19         • Plaintiff does not dispute that the Settlement Agreement is complete.
  20         • Plaintiff does not dispute that it affirmed the Settlement Agreement after
  21             Green Leaf executed the written agreement on November 1, 2019.
  22         • That Plaintiff’s president has just now signed the written agreement is
  23             immaterial because the Settlement Agreement was entered into and
  24             became effective as a matter of law months ago.
  25         • Plaintiff does not dispute that it has received the benefits of the Settlement
  26             Agreement for at least seven months. Defendant assigned to Plaintiff the
  27             CANNALYSIS mark on November 1, 2019, and Defendant is now using
  28
                                                   -4-
                     GREEN LEAF LAB LLC’S REPLY ISO MOTION TO ENFORCE SETTLEMENT AGREEMENT
                                                                          8:18-cv-001451-JVS-JDE
Case 8:18-cv-01451-JVS-JDE Document 88 Filed 05/18/20 Page 6 of 16 Page ID #:1155



   1              the mark in Oregon, where only Defendant had the undisputed right to use
   2              the mark for laboratory testing services prior to the assignment.
   3         • Plaintiff does not dispute that it did not make the initial payment within
   4              seven days of the settlement, or any of the monthly payments since then,
   5              thereby disregarding its obligations under the Settlement Agreement.
   6         Plaintiff has long been in default. It has only now acknowledged that it is
   7   bound by the Settlement Agreement because Defendant filed this Motion to Enforce.
   8   Absent the filing of the motion, and the expenditure by Defendant of significant
   9   attorneys’ fees, Plaintiff would have continued to refuse performance under the
  10   Settlement Agreement while brazenly using the trademark rights it obtained from
  11   Defendant pursuant to that agreement.
  12         Defendant asks the Court to enter an Order that Plaintiff fully perform under
  13   the Settlement Agreement, including full, immediate payment to Defendant of the
  14   entire settlement amount plus interest, award to Defendant its attorneys’ fees in the
  15   amount of $46,349, and dismiss Plaintiff’s Complaint with prejudice.
  16   II.   ARGUMENT
  17         A.      Plaintiff’s Belated Acknowledgment of Settlement
  18         After insisting since November that the parties had not settled, Plaintiff QC
  19   Labs (“QC”) has now suddenly submitted to the Court a copy of the written
  20   Settlement Agreement signed by its president on May 11, 2020, the day its
  21   Opposition brief was filed. (Declaration of Tyler Autera (“Autera Dec.”) Ex. 2.) QC
  22   also wired to the trust account of counsel for Defendant Green Leaf Lab LLC
  23   (“Green Leaf”) a partial payment of the settlement funds, which was due within
  24   seven days of the agreement’s effective date or, as discussed below, within a
  25   commercially reasonable time after settlement was reached in September 2019.
  26   (Autera Dec. ¶ 7; Supplemental Declaration of Timothy L. Alger (“Supp. Alger
  27   Dec.”) ¶ 13.)
  28
                                                   -5-
                     GREEN LEAF LAB LLC’S REPLY ISO MOTION TO ENFORCE SETTLEMENT AGREEMENT
                                                                          8:18-cv-001451-JVS-JDE
Case 8:18-cv-01451-JVS-JDE Document 88 Filed 05/18/20 Page 7 of 16 Page ID #:1156



   1           This sudden about-face was motivated by QC’s desire to take advantage of an
   2   installment payment plan agreed to by the parties in September because QC claimed
   3   it was cash-strapped.1 (Iloputaife Dec. Ex. 10 (Sept. 10 and 12 email exchange).) All
   4   payments were accelerated and due long ago because of QC’s default. QC also
   5   wants to avoid paying the attorneys’ fees that were necessitated by QC’s refusal to
   6   honor an agreement that its president now acknowledges was reached eight months
   7   ago. (Autera Dec. ¶¶ 3-4.) By requiring Green Leaf to file and prevail on a motion to
   8   enforce, QC became obligated to pay those attorneys’ fees.2
   9           B.      The Settlement Agreement Took Effect, and QC Defaulted,
  10                   Long Ago
  11           As Mr. Autera admits, the parties settled in September. In its Opposition, QC
  12   does not dispute that its former counsel at Rutan & Tucker had the authority to enter
  13   into the Settlement Agreement. It is therefore undisputed that the parties entered into
  14   a final, complete, binding and enforceable contract on September 12, 2019, when
  15   the material terms were agreed to, and certainly no later than September 20, 2019,
  16   when counsel for both parties finalized the written agreement and agreed to circulate
  17   the document for signing. (Iloputaife Dec. Ex. 12 (Sept. 24, 2019 letter from Rutan
  18   attorney Seth Jesse stating that the parties agreed to the essential terms of the
  19   settlement on September 12, and, “on September 20, 2019, the parties agreed to all
  20   terms in a detailed settlement agreement proposed by Green Leaf that QC Labs
  21   wholly accepted”).)3
  22
               1
  23            This turned out not to be true. (See Alger Dec. Ex. 20 (press release and media reports of QC’s
       $22.6 million funding).) Nowhere in QC’s Opposition papers does it assert that it is unable to pay the full
  24   settlement amount right now.
               2
  25             Mr. Autera’s assertion in his declaration that QC did not honor the Settlement Agreement because
       of a demand by Green Leaf for attorneys’ fees (Autera Dec. ¶ 6) is also untrue. In discussions prior to the
  26   preparation and filing of the Motion to Enforce, Green Leaf requested full payment by QC of the settlement
       amount, and urged QC’s counsel to make that happen to avoid the attorneys’ fees that would be incurred if
  27   Green Leaf had to proceed with a motion. (Supp. Alger Dec. ¶ 10.)
               3
  28            “QC Labs and Green Leaf have a valid binding settlement agreement that the court will enforce
       because (1) the parties reached an agreement on all materials [sic] terms; and (2) Green Leaf manifested an
                                                            -6-
                       GREEN LEAF LAB LLC’S REPLY ISO MOTION TO ENFORCE SETTLEMENT AGREEMENT
                                                                            8:18-cv-001451-JVS-JDE
Case 8:18-cv-01451-JVS-JDE Document 88 Filed 05/18/20 Page 8 of 16 Page ID #:1157



   1           QC’s new contention that there was an agreement, but it did not actually take
   2   effect and trigger QC’s performance obligations until Mr. Autera signed the written
   3   agreement on May 11, 2020, falls flat because, as Rutan correctly asserted in its
   4   September 24, 2019 letter, the Settlement Agreement was binding on the parties at
   5   that time, without the signatures of any party.
   6           QC’s entire argument that the Settlement Agreement has just now taken effect
   7   rests on the notion that the written agreement lacked an “effective date,” which the
   8   opening paragraph of the written agreement identifies as “the date last set forth in
   9   the signature blocks below.” In other words, QC is simultaneously acknowledging
  10   on one hand that it did indeed enter into a settlement with Green Leaf in September,
  11   but that the written agreement was missing a necessary element – an effective date –
  12   because it lacked Mr. Autera’s signature until May 11, 2020. Immediately after
  13   unilaterally picking this “effective date” – many months after its own lawyers at
  14   Rutan declared the Settlement Agreement to be binding and enforceable – QC made
  15   a partial settlement payment and asserted to the Court that it had not defaulted.
  16           This maneuver does not help QC because: (1) as Rutan stated on September
  17   24, there was agreement on all material terms prior to preparation of the writing; (2)
  18   Rutan stated on September 24 that the written agreement, after it was finalized by
  19   counsel, was binding without any signatures at all; and (3) where “the essential
  20   terms of a contract are clear, … the absence of an effective date does not defeat its
  21   validity.” Board of Trustees of the Leland Stanford Junior University v. Agilent
  22   Technologies, Inc., 2019 WL 4729602, *1 (N.D. Cal. Aug. 13, 2019) (emphasis
  23   added); accord GoPro, Inc. v. 360Heros, Inc., 291 F.Supp.3d 1060, 1069-70 (N.D.
  24   Cal. 2017).
  25           QC’s Refusal to Sign the Written Settlement Agreement. Even if we
  26   assume for the sake of argument that QC’s signature was necessary to create an
  27
  28   intent to be bound by agreeing to the terms of settlement and authorizing its counsel to settle the dispute.”
       (Id.)
                                                             -7-
                       GREEN LEAF LAB LLC’S REPLY ISO MOTION TO ENFORCE SETTLEMENT AGREEMENT
                                                                            8:18-cv-001451-JVS-JDE
Case 8:18-cv-01451-JVS-JDE Document 88 Filed 05/18/20 Page 9 of 16 Page ID #:1158



   1   “effective date” for the Settlement Agreement, QC was obligated to execute the
   2   written agreement and thereby establish that effective date within a “reasonable
   3   time.” Indeed, QC’s signature should have been affixed immediately. See Cal. Civ.
   4   Code § 1657 (“If no time is specified for the performance of an act required to be
   5   performed, a reasonable time is allowed. If the act is in its nature capable of being
   6   done instantly … it must be performed immediately upon the thing to be done being
   7   exactly ascertained.”).4
   8           That QC was aware of its obligation to promply sign the written Settlement
   9   Agreement last autumn was confirmed in its contemporaneous statements to Green
  10   Leaf and the Court. On November 8, 2019, one week after Green Leaf’s managing
  11   member, Rowshan Reordan, signed the document, QC’s counsel sent to Green
  12   Leaf’s counsel an email proposing that QC’s planned motion to enforce be taken off
  13   calendar “so QC Labs can get its Board of Directors to sign the settlement
  14   agreement and we can dismiss the case.” (Pembrook Decl. ¶ 5, Ex. 13 (emphasis
  15   added).) In a stipulation filed on November 12, 2019 [Dkt. 61], the Court was
  16   informed that “Green Leaf has submitted a signed settlement agreement to QC Labs;
  17   …the settlement agreement signed by Green Leaf has been submitted to QC Labs
  18   for signature; … [and] QC Labs anticipates the agreement will be signed within
  19   one week and anticipates filing a Notice of Dismissal with Prejudice – each side to
  20   bear its own costs and fees – upon compliance with certain terms of the agreement
  21   …” [Dkt. 61 (emphasis added).]
  22           Ms. Reordan’s initial hesitation in signing the written agreement did not
  23   throw the settlement into doubt, as QC suggests. QC’s representations to Green Leaf
  24   and the Court that the company would sign the agreement were made after Ms.
  25   Reordan signed on November 1. QC did not declare after receiving the signed
  26           4
                QC is wrong when it argues that the Court should just look at the language of agreement in
  27   determining when the agreement became effective. “The plain meaning rule [excluding evidence beyond
       the words used] was greatly criticized and later repudiated; now evidence of circumstances is admissible to
  28   prove a meaning of which the contractual language is ‘reasonably susceptible.’” 1 Witkin, Summary of Cal.
       Law (11th ed. 2019) § 771.
                                                           -8-
                       GREEN LEAF LAB LLC’S REPLY ISO MOTION TO ENFORCE SETTLEMENT AGREEMENT
                                                                            8:18-cv-001451-JVS-JDE
Case 8:18-cv-01451-JVS-JDE Document 88 Filed 05/18/20 Page 10 of 16 Page ID #:1159



    1   agreement and trademark assignment on November 1 that the deal was off – it did
    2   the opposite. The only thing that changed after the November 12 stipulation was
    3   management upheaval at QC after the company received $22.6 million in new
    4   funding. QC offers no authority for the proposition that it can withhold performance
    5   or undo a binding settlement based on the “misgivings” of a new CEO.
    6         It cannot seriously be argued that the parties intended in September 2019 for
    7   QC to have the unilateral right to delay signing for eight months, make its initial
    8   payment in May 2020, and then spread the installment payments over the following
    9   12 months, to April 2021. Interpretation of a contract, including the effective date,
   10   must be determined by the mutual intention of the parties at the time of contracting.
   11   Pacific Grove-Asilomar Operating Co. v. County of Monterey, 43 Cal.App.3d 675,
   12   686-87 (1974); Cal. Civ. Code § 1636. Conclusive evidence of the parties’ intent –
   13   that the Settlement Agreement become immediately binding and enforceable – is
   14   supplied by Rutan’s September 24 letter, written just four days after the written
   15   agreement was finalized by counsel. See 1 Witkin, Summary of Cal. Law (11th ed.
   16   2019) Contracts § 772 (the parties’ actions after contracting may be used to interpret
   17   an agreement because “they are probably least likely to be mistaken as to the
   18   [parties’] intent.”). Moreover, allowing QC to delay signing the agreement (and the
   19   required payments) indefinitely without default defies common sense. See ASP
   20   Properties Group, LP v. Fard, Inc., 133 Cal.App.4th 1257, 1269 (2005)
   21   (“Interpretation of a contract must be fair and reasonable, not leading to absurd
   22   conclusions. The court must avoid an interpretation which will make a contract
   23   extraordinary, harsh, unjust, or inequitable.”).
   24         In any event, signatures of the parties were not required for the Settlement
   25   Agreement to become binding and enforceable in September, as discussed in Green
   26   Leaf’s moving papers. QC makes no attempt to rebut Green Leaf’s evidence and
   27   authorities on this issue, and QC does not disavow Rutan’s authority to settle the
   28   litigation, let alone meet its burden to identify any disputed fact on this point. This
                                                    -9-
                     GREEN LEAF LAB LLC’S REPLY ISO MOTION TO ENFORCE SETTLEMENT AGREEMENT
                                                                          8:18-cv-001451-JVS-JDE
Case 8:18-cv-01451-JVS-JDE Document 88 Filed 05/18/20 Page 11 of 16 Page ID #:1160



    1   means QC was obligated to make its initial payment and commence its installment
    2   payments for the balance many months ago. “In the absence of a specified time of
    3   payment, a reasonable period is allowable under Civil Code section 1657.” Patel v.
    4   Liebermensch, 45 Cal. 4th 344, 352 (2008). Put another way, a reasonable time for
    5   payment is implied in every contract that lacks an explicit deadline. Id. at 351;
    6   Dunkelis v. Aronoff, 2018 WL 2148317, *9 (Cal. Ct. App. May 10, 2018)
    7   (unpublished) (reversing trial court and enforcing settlement agreement with
    8   uncertain payment deadline). A party to an agreement cannot ignore its payment
    9   obligations based on a claim that the deadline is unclear.
   10           QC’s Refusal to Pay Green Leaf After the Trademark Assignment. Even
   11   if QC had some uncertainty about the parties’ deal because Green Leaf did not
   12   immediately execute the written agreement in late September, as QC now suggests
   13   in its Opposition, that uncertainty was put to rest when Ms. Reordan signed the
   14   agreement at QC’s demand and assigned to QC all of Green Leaf’s rights to the
   15   CANNALYSIS mark on November 1, 2019. At that point, both parties had
   16   unequivocally confirmed their intent to be bound by the agreement, and they
   17   informed the Court of this on November 12. And QC obtained the benefits of the
   18   agreement by receiving and, pursuant to the assignment, using Green Leaf’s rights
   19   to the trademark, including in Oregon, where Green Leaf held a registration for the
   20   mark.5
   21
                5
   22              QC’s assertions about a purported “loss of momentum” and that the agreement “languished”
        because of the holidays and the COVID-19 crisis (Opp. at 1-2) are red herrings. The parties settled and
   23   informed the Court of this prior to the ousting of QC’s former CEO in mid-November. QC offers no
        evidence that Rutan was not fully authorized to make representations and offers on behalf of QC and to
   24   settle the litigation in September. A week after Ms. Reordan signed the written agreement, QC’s counsel
        was informing Green Leaf’s attorneys and the Court that QC would soon sign the agreement. Green Leaf’s
   25   requests for a countersigned copy of the agreement were ignored. (Pembrook Dec. Dec. ¶¶ 6-8.) Green Leaf
        informed QC and the Court in mid-December that it was going to move to enforce the Settlement
   26   Agreement. Counsel for Green Leaf informed QC’s lawyers in numerous conversations in February and
        March of Green Leaf’s intention to seek its attorneys’ fees if a motion was necessary. (Supp. Alger Dec. ¶¶
   27   9-11.) QC responded by asserting that no enforceable agreement existed, and its attorneys proposed new
        negotiations. (Id.) The pandemic had no impact whatsoever on these discussions, QC’s refusal to perform
   28   under the Settlement Agreement, or the timing or merits of this motion.

                                                           -10-
                        GREEN LEAF LAB LLC’S REPLY ISO MOTION TO ENFORCE SETTLEMENT AGREEMENT
                                                                             8:18-cv-001451-JVS-JDE
Case 8:18-cv-01451-JVS-JDE Document 88 Filed 05/18/20 Page 12 of 16 Page ID #:1161



    1           QC should have begun making payments by the end of September, given the
    2   position Rutan took (which Green Leaf did not dispute), in its September 24 letter.6
    3   Or, if we look to Green Leaf’s performance (by signing and assigning pursuant to
    4   QC’s demand) on November 1, the initial payment by QC was due on November 8.
    5   And, for argument’s sake, if there was any ambiguity or gap in the agreement
    6   relating to timing because of QC’s refusal to sign the document last autumn, a
    7   reasonable time for payment is implied, and QC should have made its initial
    8   payment by December 1 (30 days after Ms. Reordan executed the trademark
    9   assignment) and commenced making timely monthly installment payments for the
   10   balance. See GoPro, 291 F.Supp.3d at 1069-70 (enforcing copyright assignment that
   11   lacked effective date); Cycle Shack, Inc. v. Harley-Davidson Motor Co., 2014 WL
   12   6810081, *4 (Cal. Ct. App. Dec. 3, 2014) (unpublished) (enforcing contract lacking
   13   effective dates because “[t]he conduct of the parties subsequent to the formation of
   14   the contract indicates they intended it to be effective”).
   15           By not making timely payment of the settlement, QC defaulted and the entire
   16   sum became due. QC failed to cure the default, necessitating this Motion to enforce
   17   and entitling Green Leaf to an order for full, immediate payment of the settlement
   18   plus interest and awarding to Green Leaf its attorneys’ fees.
   19           C.      Code of Civil Procedure Section 664.6 Does Not Control Here
   20           QC’s contention that the Settlement Agreement is unenforceable because of
   21   the requirements of section 664.6 of the California Code of Civil Procedure fails.
   22   That provision creates an expedited procedure in state court for entry of a judgment
   23   pursuant to a settlement. Levy v. Superior Court, 10 Cal.4th 578 (1995).7
   24
                6
                  QC asserts in its Opposition that making payment due prior to Ms. Reordan’s execution of the
   25   written agreement and trademark assignment “makes no logical sense.” This glib remark, of course, is in
        direct conflict with Rutan’s logical and legally supported view on September 24 that the parties already
   26   were bound by the Settlement Agreement even without signatures.
                7
                  Levy teaches us that section 664.6 was enacted as a practical alternative that allows
   27   litigants to avoid the requirements of summary judgment motion. Levy, 10 Cal.4th at 585-86.
   28   Here, in contrast, Green Leaf has met summary judgment standards by establishing with
        uncontroverted facts that the parties entered into an enforceable contract under California law that
                                                          -11-
                        GREEN LEAF LAB LLC’S REPLY ISO MOTION TO ENFORCE SETTLEMENT AGREEMENT
                                                                             8:18-cv-001451-JVS-JDE
Case 8:18-cv-01451-JVS-JDE Document 88 Filed 05/18/20 Page 13 of 16 Page ID #:1162



    1          In Levy, the California Supreme Court made clear that section 664.6’s
    2   requirement of party signatures for enforcement is limited to a motion brought
    3   pursuant to that statute. The state Supreme Court expressly recognized that other,
    4   non-statutory judicial enforcement mechanisms remain available. Id. at 585-86 n.5
    5   (“[T]his statutory procedure is not the exclusive means to enforce a settlement.
    6   Alternative procedures are a motion for summary judgment, a separate suit in
    7   equity, or an amendment to the pleadings in this action.”). See also Kilpatrick v.
    8   Beebe, 219 Cal.App.3d 1527, 1529 (1990) (“Nothing in the language of section
    9   664.6 suggests it was intended to be exclusive. Rather, it appears to do nothing more
   10   than provide a streamlined method for reducing a stipulated settlement to
   11   judgment.”); accord Stewart v. Preston Pipeline, Inc., 134 Cal.App.4th 1565, 1584
   12   (2005); Schaffer v. Litton Loan Servicing, LP, 2010 WL 9951762, *11-13 & n.58
   13   (C.D. Cal. Oct. 18, 2010); Inamed Corp. v. Kuzmak, 275 F.Supp.2d 1100, 1119
   14   (C.D. Cal. 2002), aff’d, 64 Fed.Appx. 241 (Fed.Cir. 2003).
   15          The sole case cited by QC on this issue, Finney v. Ford Motor Co., 2018 WL
   16   5879730 (N.D. Cal. Nov. 7, 2018), does not explain whether the plaintiff moved for
   17   enforcement solely under section 664.6, and it does not hold that section 664.6
   18   provides the exclusive means of obtaining enforcement of a settlement agreement.
   19   Such a decision would be contrary to the holding of the California Supreme Court in
   20   Levy and the many decisions enforcing settlement agreements made by authorized
   21   counsel cited in Green Leaf’s Motion to Enforce at pages 20 through 23.
   22          This Court may, and should, enforce the Settlement Agreement that was
   23   entered into by the parties through authorized counsel in September 2019.
   24          D.     Green Leaf has Prevailed and is Entitled to its Attorneys’ Fees
   25          The only reason that Mr. Autera signed the written agreement and QC wired
   26   to Green Leaf’s counsel a partial payment on May 11, 2020 was the Motion to
   27   this Court may enforce through exercise of its equitable powers. Callie v. Near, 829 F.2d 888, 890
   28   (9th Cir. 1987).
                                                       -12-
                      GREEN LEAF LAB LLC’S REPLY ISO MOTION TO ENFORCE SETTLEMENT AGREEMENT
                                                                           8:18-cv-001451-JVS-JDE
Case 8:18-cv-01451-JVS-JDE Document 88 Filed 05/18/20 Page 14 of 16 Page ID #:1163



    1   Enforce. Put bluntly, QC is cornered and is trying to snatch anything it can from the
    2   jaws of defeat. QC’s actions did not moot the Motion because QC continues to
    3   refuse to pay the full settlement sum as required by the Settlement Agreement and
    4   refuses to pay Green Leaf’s attorneys’ fees. It was only by incurring those fees that
    5   Green Leaf compelled QC to acknowledge that it was bound by and obligated to
    6   perform under the Settlement Agreement.
    7         QC suggests that Green Leaf is unreasonable in not simply accepting the
    8   initial payment and waiving its entitlement to fees. By the time QC’s new counsel,
    9   Barry Thompson, and Green Leaf’s counsel first spoke on April 24, Green Leaf had
   10   already prepared and filed its Motion to Enforce, as it had warned QC’s prior
   11   counsel it would do in February and March 2020. (Supp. Alger Dec. ¶¶ 9-11.) An
   12   award of fees is not a “windfall,” as QC asserts. Rather, it is compensation that is
   13   required by a Settlement Agreement that QC has now belatedly admits is binding
   14   and subject to enforcement.
   15         QC’s argument that Green Leaf’s attorneys’ fees are barred by “unclean
   16   hands” or should be reduced because QC also had to pay lawyers lacks any legal
   17   authority and is inconsistent with the straightforward fee-shifting provision in the
   18   Settlement Agreement. Green Leaf’s fees were incurred solely because QC first
   19   insisted the agreement was binding and then refused to execute and honor the
   20   agreement from mid-November 2019 until mid-May 2020. See Graham v.
   21   DaimlerChrysler Corp., 34 Cal.4th 553, 571-72 (2004) (a party “prevails” when it
   22   achieves its objectives as a result of litigation, even if the other party claims that its
   23   change in conduct was “voluntary”); Hsu v. Abbara, 9 Cal.4th 863, 876-77 (1995)
   24   (court is required to award attorneys’ fees pursuant to contractual fees provision
   25   where the party obtained a “simple, unqualified win,” as determined by a
   26   comparison of the relief sought and the relief obtained); de la Cuesta v. Benham,
   27   193 Cal.App.4th 1287, 1295-96 (2011) (abuse of discretion to deny fees to landlord
   28   after tenant capitulated and vacated premises on eve of trial); Hubbard v. Phil’s
                                                    -13-
                     GREEN LEAF LAB LLC’S REPLY ISO MOTION TO ENFORCE SETTLEMENT AGREEMENT
                                                                          8:18-cv-001451-JVS-JDE
Case 8:18-cv-01451-JVS-JDE Document 88 Filed 05/18/20 Page 15 of 16 Page ID #:1164



    1   BBQ of Point Loma, Inc., 2013 WL 3189052, *4 (S.D. Cal. June 21, 2013) (citing
    2   de la Cuesta and awarding fees to plaintiff who enforced consulting agreement).
    3         Here, Green Leaf is the prevailing party, and has moved for and is entitled to
    4   its fees under section 3.3 of the Settlement Agreement. QC has not prevailed, and it
    5   has never moved to enforce (or for any other relief), and it is not entitled to any
    6   award of fees or offset. QC’s legal bills are irrelevant.
    7         Further, QC is just plain wrong when it claims that the legal expenses are
    8   Green Leaf’s fault and should be denied or reduced because “[a]ny review of
    9   enforceability Green Leaf undertook was caused by Green Leaf’s own actions” and
   10   it was Green Leaf’s initial hesitation to sign the written agreement that “set in
   11   motion” the dispute, making the fees request “not in good faith.” In Hsu, the
   12   California Supreme Court rejected the notion that fees should be denied as a matter
   13   of equity based on the victorious party’s behavior during the litigation and
   14   settlement negotiations. Hsu, 9 Cal.4th at 877. Such an approach “would convert
   15   the attorneys fee motion from a relatively uncomplicated evaluation of the parties’
   16   comparative litigation success into a formless, limitless attach on the ethics and
   17   character of every party who seeks attorney fees under section 1717.” (Id.)
   18         It was QC that caused more litigation and expense after the parties settled.
   19   The evidence submitted to the Court shows that QC misled Green Leaf in early
   20   September when it claimed it was so financially strapped that it needed a year-long
   21   payment plan. In reality, QC was at that very moment finalizing $22.6 million in
   22   new funding. News of this funding caused Green Leaf to believe it had been lied to,
   23   and it reasonably sought the advice of new counsel. After receiving that advice,
   24   Green Leaf executed the written agreement and trademark assignment. In contrast,
   25   after obtaining what it wanted (the CANNALYSIS mark), QC refused to execute the
   26   written agreement and perform its obligations for more than six months, and forced
   27   Green Leaf to seek relief from the Court.
   28
                                                    -14-
                     GREEN LEAF LAB LLC’S REPLY ISO MOTION TO ENFORCE SETTLEMENT AGREEMENT
                                                                          8:18-cv-001451-JVS-JDE
Case 8:18-cv-01451-JVS-JDE Document 88 Filed 05/18/20 Page 16 of 16 Page ID #:1165



    1           Thus, any “forces” that were “set in motion”8 were the result of QC’s actions,
    2   which, viewed charitably, created suspicion in September that was reasonable and
    3   justified. And it was QC that, once it got its way, suddenly changed its tune purely
    4   as a matter of business convenience. Even now, in conceding that it is bound by the
    5   Settlement Agreement, QC balks at paying the full settlement and the reasonable
    6   fees requested by Green Leaf pursuant to the terms of the agreement.9 Only a
    7   Motion to Enforce has compelled QC to begin performing under the Settlement
    8   Agreement.
    9           Green Leaf has incurred more than $46,349 in fees directly relating to the
   10   enforcement and interpretation of the Settlement Agreement. (Alger Dec. ¶¶ 9-15;
   11   Supp. Alger Dec. ¶ 14; Pembrook Dec. ¶ 9.) They should be awarded by the Court.
   12   III.    CONCLUSION
   13           For the foregoing reasons, and those stated in greater detail in the moving
   14   papers, Defendant requests an order from the Court requiring QC to pay the
   15   settlement amount in full, plus interest, and Defendant’s reasonable attorneys’ fees,
   16   within seven days, and dismiss the Complaint with prejudice.
   17
   18
         DATED: May 11, 2020                                  ALGER LAW APC
   19
   20                                                         By: /s/ Timothy L. Alger
                                                                 Timothy L. Alger
   21
   22                                                         Attorneys for Defendant
                                                              GREEN LEAF LAB LLC
   23
   24
   25           8
                    Oppn. at 11:7-8.
   26           9
                  QC does not challenge the reasonableness of the fees charged by Green Leaf’s current counsel.
   27   Work performed by the Ad Astra firm was indispensable to the preparation of the motion to enforce. That
        QC (far wealthier than Green Leaf) has hired two premier law firms handle this litigation – Rutan & Tucker
   28   and Baker & McKenzie – which certainly charge far more than Alger Law and Ad Astra, confirms the
        serious nature of this litigation and the reasonableness of Green Leaf’s request.
                                                           -15-
                          GREEN LEAF LAB LLC’S REPLY ISO MOTION TO ENFORCE SETTLEMENT AGREEMENT
                                                                               8:18-cv-001451-JVS-JDE
